Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 14, 2019

                                       No. 04-19-00042-CR

                                        Laura BRISENO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR2622
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
        The appellant’s brief was originally due to be filed on April 1, 2019. The appellant’s first
motion for extension of time was granted, extending the deadline for filing the brief to May 1,
2019. A second motion for extension of time was granted, extending the deadline for filing the
brief to May 31, 2019, for a total extension of sixty days. On that day, the appellant filed a third
motion requesting an extension of time to file the brief until June 30, 2019, for a total extension
of ninety days. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME
THAT THE APPELLANT WILL BE GRANTED. The Appellant’s brief must be filed by
June 30, 2019.

                                                      ___________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court